Citation Nr: 0419851	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  98-19 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
September 1942, and from March 1945 to March 1946.  The 
veteran was held as a prisoner of war of the Japanese 
Government from April 1942 to September 1942.  He died in 
January 1997.  The appellant is his surviving spouse.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

In November 2000, the Board remanded the claim for 
readjudication in light of the enactment of the Veterans 
Claims Assistance Act of 2000, and for further development, 
including the procurement of an opinion from a specialist 
regarding the relationship between ischemic heart disease and 
the cause of death of the veteran.

The Board issued a final decision denying the claim in 
September 2002, and the appellant filed a motion for 
reconsideration in October 2002.  In May 2003, the Board 
denied the motion and the appellant appealed to the Court of 
Appeals for Veterans Claims (Court).  In December 2003, the 
Court vacated the Board's decision and remanded the case to 
the Board.  Judgment was entered in February 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000 the Board remanded appellant's claim for an 
opinion from a medical specialist regarding the relationship 
between the veteran's service-connected ischemic heart 
disease (IHD) and the veteran's cause of death, 
cerebrovascular hemorrhage, cerebral thrombosis.

A March 2002 VA medical opinion concluded that 
cerebrovascular active (CVA) did not have its onset in 
service, and that the veteran's service-connected IHD is not 
a pre-requisite to the development of CVA.  The opinion 
further concluded that there was no evidence of hemodynamic 
compromise in the veteran's last VA medical examination in 
January 1996, negating the possibility that the IHD 
contributed substantially to the veteran's demise.

Because the veteran's service-connected disability involved 
active processes affecting a vital organ (the heart), it 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312 (2003).

Accordingly, this case is REMANDED for the following:

1. The RO should obtain an opinion from a 
specialist in internal medicine as to the 
likelihood that debilitation and general impairment 
of health due to the service-connected ischemic 
heart disease rendered the veteran materially less 
capable of resisting the effects of cerebrovascular 
hemorrhage, cerebral thrombosis, the condition 
which caused his death.

The claims folder and a copy of this 
remand should be made available to, and 
reviewed by, the physician in conjunction 
with this medical opinion. Reasons and 
bases for all conclusions should be 
provided.

2. The RO should review the claims folder 
and ensure that all of the development 
action has been conducted and completed 
in full.  If the medical opinion does not 
adequately address the issue specified in 
paragraph 1. of this REMAND, or does not 
contain sufficient detail, the medical 
opinion must be returned for corrective 
action.  38 C.F.R. § 4.2. 

3. Following completion of the foregoing, 
the RO should review the issue on appeal, 
complying with all applicable notice and 
development requirements.  If the 
decision remains adverse to the 
appellant, she should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.  

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




